Exhibit 10.25

TENTH AMENDMENT

TO

OMNIBUS AGREEMENT

This Tenth Amendment to Omnibus Agreement (this “Amendment”) is dated as of
December 3, 2009 and entered into by and among DCP Midstream, LLC, a Delaware
limited liability company (“DCPM”), DCP Midstream GP, LLC, a Delaware limited
liability company (“DCPM GP LLC”), DCP Midstream GP, LP, a Delaware limited
partnership (the “General Partner”), DCP Midstream Partners, LP, a Delaware
limited partnership (the “MLP”), and DCP Midstream Operating, LP (the “OLP”).
The above-named entities are sometimes referred to in this Amendment each as a
“Party” and collectively as the “Parties”.

RECITALS

 

  A. The Parties entered into that certain Omnibus Agreement dated as of
December 7, 2005, as amended by that certain First Amendment to Omnibus
Agreement dated April 1, 2006, Second Amendment to Omnibus Agreement dated
November 1, 2006, Third Amendment to Omnibus Agreement dated May 9, 2007, Fourth
Amendment to Omnibus Agreement dated July 1, 2007, Fifth Amendment to Omnibus
Agreement dated August 7, 2007, Sixth Amendment to Omnibus Agreement dated
August 29, 2007, Seventh Amendment to Omnibus Agreement dated October 1, 2008,
the Eight Amendment to Omnibus Agreement dated December 31, 2008, and the Ninth
Amendment to Omnibus Agreement dated November 24, 2009 (together referred to as
the “Omnibus Agreement”) (capitalized terms used but not defined herein shall
have the meaning given thereto in the Omnibus Agreement).

 

  B.

Section 3.3 of the Omnibus Agreement currently addresses the fixed general and
administrative expenses for the original assets that were part of the MLP’s
initial public offering, the Gas Supply Resources LLC assets (“GSR”) transferred
to the MLP in the transaction set forth in that certain Contribution Agreement
between DCP LP Holdings, LP and the MLP, dated as of October 9, 2006 (the “GSR
Contribution Agreement”), the assets acquired by the MLP from Anadarko Anadarko
Gathering Company and Anadarko Energy Services Company in the transaction set
forth in that certain Purchase and Sale Agreement dated March 7, 2007 (the
“Panther PSA”), the 40% interest in Discovery Producer Services, LLC (the
general and administrative expenses for the MLP’s 25% interest in DCP East Texas
Holdings, LLC is addressed in the limited liability company agreement for that
entity) transferred to the MLP in the transaction set forth in that certain
Contribution Agreement between DCP LP Holdings, LP and the MLP dated May 23,
2007 (the “Columbus Contribution Agreement”), the membership interest in
Momentum Energy Group, LLC transferred to the MLP in the transaction set forth
in that certain Contribution and Sale Agreement dated May 21, 2007 among Gas
Supply Resources Holdings, Inc., (“GSR HOLDINGS”), DCPM, and the MLP (the “Bass
Contribution Agreement), the adjustments to take into account three additional
full time equivalents and extending the term through December 31, 2009 that was
dated August 7, 2007 (the “2007 Adjustment”), the assets



--------------------------------------------------------------------------------

 

acquired by the MLP from Michigan Pipeline & Processing, LLC, Ganesh Energy, LLC
and Gas Processing & Pipeline, LLC in the transaction set forth in that certain
Agreement of Purchase and Sale dated September 10, 2008 (the “MPP Agreement”)
and the assets acquired by the MLP from Michcon Pipeline Company in the
transaction set forth in that certain Purchase and Sale Agreement dated
November 16, 2009 (the “Michcon Agreement”).

 

  C. The Parties desire to amend Section 3.3(a)(xi) to extend the current term
of the Omnibus Agreement through December 31, 2010.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:

 

  1. Omnibus Agreement Amendment to Section 3.3(a)(ix). The Omnibus Agreement is
hereby amended by replacing Section 3.3(a)(ix) in its entirety with the
following:

(ix) Notwithstanding anything to the contrary, for time periods after
December 31, 2010, DCPM and the General Partner will determine the amount of
general and administrative expenses contemplated by this paragraph that will be
properly allocated to the Partnership in accordance with the terms of the
Partnership Agreement.

 

  2. Acknowledgement. Except as amended hereby, the Omnibus Agreement shall
remain in full force and effect as previously executed, and the Parties hereby
ratify the Omnibus Agreement as amended hereby.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered (including by facsimile) to the other Parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of January 1,
2010, regardless of the actual date of execution of this Amendment.

 

DCP MIDSTREAM, LLC By:  

/s/ Brent L. Backes

Name:   Brent L. Backes Title:   Group Vice President, General Counsel &
Corporate Secretary DCP MIDSTREAM GP, LLC By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel & Secretary
DCP MIDSTREAM GP, LP By:   DCP MIDSTREAM GP, LLC, its general partner By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel & Secretary
DCP MIDSTREAM PARTNERS, LP By:   DCP MIDSTREAM GP, LP, its general partner By:  
DCP MIDSTREAM GP, LLC, its general partner By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel & Secretary
DCP MIDSTREAM OPERATING, LP By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel & Secretary